August 31, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 10/29/2021.  These drawings are approved.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz (U.S. Patent No. 6,109,694).




    PNG
    media_image1.png
    150
    217
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    163
    162
    media_image2.png
    Greyscale

As for Claim 1, Kurtz teaches a chair 10, comprising:
a seat base 18;
a backrest 12 interconnected to said seat base 18 via a hinge connection 46 and movable relative to said seat base about a backrest pivot axis D between a normal non-reclined position and a reclined position (See Fig. 3 above);
a seat 14 supported on said seat base 18 and having a rear portion adjacent said backrest and a front portion defining a front edge of said seat;
said rear portion of said seat being interconnected to said backrest via a hinge connection 36 such that as said backrest is pivoted to the reclined position, said rear portion pivots relative to said backrest about a seat rear pivot axis B and is elevated (see Fig. 3); and
said front portion of said seat being interconnected to said seat base via a hinge connection 26 such that said seat is movable about a seat front pivot axis A and such that as said backrest is pivoted to the reclined position and said rear portion of said seat is elevated, said seat pivots about said seat front pivot axis A causing said front edge of said front portion of said seat to be lowered.
As for Claim 10, Kurtz teaches a set of legs 16 connected to said seat base for supporting said seat base above a floor surface.

As for Claim 11, Kurtz teaches a central support post 22 connected to said seat base for supporting said seat base.

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koepke et al (U.S. Patent No. 6,609,755 B2).


    PNG
    media_image3.png
    344
    250
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    333
    222
    media_image4.png
    Greyscale

As for Claim 1, Koepke et al teach a chair 10 (see an embodiment in Fig. 12 and a another embodiment in Figures 13-14), comprising:
a seat base 24,60;
a backrest 14,66 interconnected to said seat base 24,60 via a hinge connection 42,64 and movable relative to said seat base 24,60 about a backrest pivot axis 130,132 and  P32, P34 (in second embodiment.  Note that P32, P34 also labels the same pivot axes in the embodiment shown in Fig.12) between a normal non-reclined position (shown in broken line) and a reclined position (See reclined position illustrated in solid lines in Fig. 12 above);
a seat 12, 62 supported on said seat base 24,60 and having a rear portion adjacent said backrest 14,66 and a front portion defining a front edge of said seat;
said rear portion of said seat 12, 62 being interconnected to said backrest 14,66 via a hinge connection 42,64 such that as said backrest is pivoted to the reclined position, said rear portion pivots relative to said backrest about a seat rear pivot axis 130,132 (P32, P34) and is elevated (see Fig. 12); and
said front portion of said seat being interconnected to said seat base via a hinge connection 101, P12 such that said seat is movable about a seat front pivot axis P12 and such that as said backrest is pivoted to the reclined position and said rear portion of said seat is elevated (see Fig. 12), said seat pivots about said seat front pivot axis P12 causing said front edge of said front portion of said seat to be lowered.
As for Claim 10, Koepke et al teach a set of legs 20 connected to said seat base for supporting said seat base above a floor surface.
As for Claim 11, Koepke et al teach a central support post 28 connected to said seat base for supporting said seat base.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epperson (U.S. Patent No. 8,272,692 B1).

    PNG
    media_image5.png
    253
    187
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    253
    182
    media_image6.png
    Greyscale

	As for Claim 13, Epperson teaches a synchronous-tilt reclining office chair, comprising:

a seat 40;
a backrest 52 interconnected to said seat via an actuator arm 60; and
a synchronous-tilt mechanism that controls synchronous movement of said backrest and said seat between a normal non-reclined position (Fig. 3) and a reclined position (Fig. 4) such that recline tension is a function of a force required to compress at least one tensioning spring 71 mounted below said seat, a weight applied to said seat by a seat occupant, and a location of said weight applied to said seat relative to front and rear portions of said seat, whereby, as said weight is applied toward said front portion of said seat, said recline tension is reduced and, as said weight is applied toward said rear portion of said seat, said recline tension is increased.
As for Claim 14, Epperson teaches that the synchronous-tilt mechanism includes an arrangement comprising:
said backrest 52 being interconnected to a seat base 30 and movable relative to said seat base about a backrest pivot axis 33 between a normal non- reclined position (Fig. 3) and a reclined position (Fig. 4);
said rear portion of said seat being interconnected to said backrest such that as said backrest is pivoted to the reclined position, said rear portion of said seat is elevated (see Fig. 4); and
said front portion of said seat being interconnected to said seat base such that said seat is movable about a seat front pivot axis 31 and such that as said backrest is pivoted to the reclined position and said rear portion of said seat is raised, said seat pivots about said seat front pivot axis and causes a front edge of said front portion of said seat to be lowered.
As for Claim 15, Epperson teaches that said at least one tensioning spring 71 is mounted on said seat base beneath said seat such that a rear end of said at least one tensioning spring is mounted to said seat base in a stationary position relative to said seat base.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (U.S. Patent No. 6,109,694) in view of Diffirent (WO 2008020824 A2).
Kurtz teaches the structure substantially but does not teach a pair of armrests extending from said backrest.

    PNG
    media_image7.png
    242
    189
    media_image7.png
    Greyscale

However, Diffrient teaches teach a pair of armrests extending from a backrest to be old.  It would have been obvious and well within the level of ordinary skill in the art to modify the char, as taught by Kurtz, to include a pair of armrests extending from the backrest, as taught by Diffrient, since it would provide a support for a person using the chair to rest his or her arms.

Claims 2-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art of record cited but not relied upon teaches various tensions springs, they are tension springs that are used with chairs where the rear portion of the seat is lowered as the backrest is moved to the recline position. While Epperson (U.S. Patent No. 8,272,692 B1) teaches a similar chair that includes a tension spring, Epperson does not teach that the tension spring includes a front support bar that interconnects to the plunger of the tension spring and defines the seat front axis pivot axis, as defined in claims 2 and 16.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches similar structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rodney B White/Primary Examiner, Art Unit 3636